DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Amendments
The amendments filed 07/11/2022 have been entered. Claims 1-7, 9-12, 14-15, 17-21, and 23-24 remain pending in the application. 
 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 01/10/2022 has been withdrawn. 
Response to Arguments
Applicant's arguments and amendments, with respect to 35 U.S.C. 103 filed 07/11/2022 have been fully considered but are not persuasive. 
	Applicant argues that the combination of applied art does not teach the amended claim language of at least representative Claim 1. Specifically, as amended, applicant argues that Zylberberg does not teach or suggest at least three features of representative Claim 1: 
	A) recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before any of the other of the plurality of neurons spike. 
	B) Wherein the first group of the plurality of physical neurons comprises a number of the physical neurons that is less than the total number of physical neurons in the neural network that spike. 
	C) updating one or more learning parameters for one or more of the plurality of physical neurons based on the stored spike counts from only the physical neurons in the first group of neurons. 
	The examiner respectfully disagrees and will show that under BRI in light of the specification, at least Zylberberg teaches at least the above features. 
	More specifically, it appears the applicant is contending what “data” is used for the learning parameter updates and when the learning parameter update occurs and argues (Pg. 12 of 07/11/2022 remarks): 
	“Thus, while Zylberberg teaches a learning operation and use of SAILnet, Zylberberg does not teach or render obvious the subject matter discussed above in items (A)-(C) in claim 1 as amended as Zylberberg does not even discuss a subset of neurons that fired/spiked as being used for updating, but uses learning in which parameter updates are performed on spike count totals of all of the neurons, not only those of a subset of neurons that fired first in time.”
	That is, from the above argument, the applicant appears to argue that the learning parameter updates, as claimed, are only performed using the claimed “first group” and NOT, as applicant alleges, all of the neurons. Again, the examiner respectfully disagrees. 
	First, applicant appears to have admitted on the record, that Zylberberg teaches a learning operation and the use of SAILnet; examiner agrees. And, for at least this first reason, applicant’s arguments are not persuasive. 
	Second, Zylberberg does conform with applicant’s arguments. That is, Zylberberg, like the instant invention, uses some first group of neurons to update the learning parameters and NOT all of the neurons. 
	The examiner refers back to [0061] of the instant as-filed specification, which applicant has cited as support, at least in part, of their argument. [0061] recites, at least in part: 
“…To improve efficiency, parameter updates in learning are done in a batch fashion—spike events are accumulated in a cache for a batch of up to, for example, 50 training image patches, followed by batch parameter updates based on the recorded spike counts…” 
	From the above, the specification provides for, in a exemplary embodiment, batch training where the spike counts for neurons are recorded for a batch, for example, 50 training image patches. These spike counts (e.g. for those neurons that spiked in response to the 50 training image patches) are used for batch parameter updates. 
	Zylberberg follows this same processing. For example, Pg. 2 Col. 1 recites, at least in part: 
	“We assess the computational output of each neuron in response to a stimulus image X by counting the number of spikes emitted by that neuron…Our simulation updates the membrane potential every             
                
                    
                        0.1
                    
                    
                        
                            
                                τ
                            
                            
                                R
                                C
                            
                        
                    
                
            
        , thus there are 50 steps in the numerical integration following each stimulus presentation. Consequently, at least in principle, 50 is the maximum number of spikes we could observe from one neuron in response to any image…” 
Zylberberg continues on Pg. 3 Col. 1:
	“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [e.g. claimed “first group”] to be active at any given time…”
Zylberberg continues still on Pg. 9 Col. 1: 
“For simplicity, our differential equation assumes that the RC time constant of the model neuron is one ‘unit’ of time. Our simulated dynamics are allowed to run for five such units of time (with the time step of numerical integration being 0. 1 units in duration), in response to each input image…” 
Further still, Zylberberg Figure 2 caption recites, at least in part: 
	“Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…” 
Finally, Zylberberg Pg. 6 Col. 1 recites:
	“While the network is being training, the feed-forward weights, inhibitory lateral connections, and firing thresholds get modified in discrete jumps, after every image presentation (or every batch of images…” 
From the above, it is clear HOW Zylberberg updates the learning parameters and, as the applicant has admitted to, it is through the use of SAILnet’s (i.e. Zylberberg) local learning rules. 
That is, when SAILnet is presented with an image, SAILnet counts the number of spikes emitted by any one neuron (Pg. 2 Col. 1). Next, as Zylberberg Pg. 3 Col. 1 demonstrates, “…our model implicitly allows only small numbers of neurons to be active at any given time…” Clearly, once an image/image patch is processed and the number of spikes is recorded, the learning parameters are updated based on this small number of neurons that are allowed to be active at any given time. 
As can be clearly seen from the above, Zylberberg only uses those neurons that spiked at some given time (e.g. in response to a particular image) and their respective spike counts to update the learning parameters. 
Clearly, because the number of spikes is recorded in response to an image patch (See Zylberberg Figure 2 caption), and only a small number of neurons are allowed to be active at any given time, the neurons for which the spikes were recorded and used in the learning parameter update are those neurons that, for example, where in some first group of neurons that spike before any of the other of the plurality of neurons spike (e.g. as required by at least representative claim 1). 
Further still, as Zylberberg Pg. 9 Col. 1 demonstrates (see citation above), the spiking action of a neuron is based on a unit of time and thus, as the claim language requires, those neurons that spiked first (e.g. “early on”, “first group”) would be those neurons that spiked in response to the first image/image batch. Indeed, as Zylberberg Pg. 6 Col. 1 demonstrates, the training/learning process of Zylberberg is done after a batch of images.
Moreover, because only a small number of neurons are allowed to be active at any given time, the neurons that did spike (e.g. the first group of neurons at some given time) are less than the total number of the physical neurons in the neural network that spike. 
	As can be seen, Zylberberg’s teachings are clearly consistent with the claim language and indeed at least the BRI in light of the specification and thus Zylberberg teaches at least the amended claim language of representative claim 1. 
	For at least the above reason(s), applicants’ arguments are unpersuasive and the rejection under 35 U.S.C. 103 is maintained and updated to reflect the instant claim language. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claims 1, 4, 5, 8, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013).

With respect to Claim 1, Zylberberg teaches a neural network including a plurality of physical neurons (Zylberberg Pg. 8 Col. 2 “We explicitly model each neuron as an RC circuit…” Modeling each neuron as an “RC circuit” teaches “physical neuron.” Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…) 
each having a respective feature associated therewith (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons… Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See Figure 3. Note (B) and the box(es) of “features”. Each neuron in Zylberberg (i.e. SAILnet Algorithm) is responsible, at least in part, for a feature of an image.) 
and each being configured to be electrically connected to every other physical neuron in the network and to a portion of an input dataset (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1. B “Circuit diagram of our simplified leaky integrate and fire [30] neuron model. The inputs from the stimulus with pixel values Xi, and the other neurons in the network combine to form the input current…to the cell…” 
The examiner notes that each neuron having input of the image teaches “a portion of an input dataset” and because 1) each neuron is modeled as an RC circuit and 2) are “combined to form the input current” they are electrically connected to every other physical neuron in the network as required.).  
wherein the neural network is configured to perform a learning operation that includes recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before any of the other of the plurality of neurons spike (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…” 
Zylberberg Pg. 2. Col. 2 “We assess the computational output of each neuron in response to a stimulus image X by counting the number of spikes emitted by that neuron…Our simulation updates the membrane potential every                         
                            
                                
                                    0.1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            R
                                            C
                                        
                                    
                                
                            
                        
                    , thus there are 50 steps in the numerical integration following each stimulus presentation. Consequently, at least in principle, 50 is the maximum number of spikes we could observe from one neuron in response to any image…” 
Zylberberg Pg. 3 Col. 1“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [e.g. claimed “first group”] to be active at any given time…”
The examiner refers to the response to arguments for more details.).
wherein the first group of the plurality of physical neurons comprises a number of the physical neurons that is less than the total number of the physical neurons in the neural network that spike (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…”
Zylberberg Pg. 3 Col. 1“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [e.g. claimed “first group”] to be active at any given time…”
 The examiner refers to the response to arguments for more details.).
and updating one or more learning parameters for one or more of the plurality of physical neurons based on the stored spike counts for the physical neurons in the first group of neurons (Zylberberg Pg. 2 Col. 2 equation (1) shows the rules for updating the learning parameters. The examiner notes the substantial similarities between the equations show in equation (1) of Zylberberg and Equations (5)-(7) show in Paragraph [0042] of the instant as-field specification. 
Zylberberg Pg. 6 Col. 1 “While the network is being training, the feed-forward weights, inhibitory lateral connections, and firing thresholds get modified in discrete jumps, after every image presentation (or every batch of images…” 
Zylberberg Pg. 8 “Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and the number of spikes generated by the post-synaptic cell…” For further details please see the response to arguments above.). 

Zylberberg however does not appear to explicitly disclose:
wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons. 
further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure. 

Pande teaches wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile reads on the claimed “neuron clusters.” The examiner further refers to the response to arguments above.). 
wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” The examiner notes that, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” reads on the claimed “bus structure.”). Pande teaches modular neural tiles (MNT, i.e. the two or more physical neurons in each cluster) connected in a ring topology (cf. fig. 8, i.e. and the plurality of clusters are electrically connected together in a ring structure) on a single silicon area (i.e. electrically connected)  
connected to one another in a bus structure (cf. Pande Figure 1 note that data is being transferred (see the arrows) between any or all of the MNT’s and thus MUST have, at least in part, electrical conductors connecting them) and thus teaches the language). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network as taught by Zylberberg modified with the bus and ring topology as taught by Pande because this would allow for efficient implementation of a spiking neural network on VLSI hardware (Pande Pg. 358, “Hardware SNN systems offer the potential for elegant, low-power and scalable methods of embedded computing, with rich non-linear dynamics, ideally suited to applications including classification, estimation, prediction, dynamic control and signal processing. Efficient implementation of hardware SNN architectures for real-time embedded systems is primarily influenced by neuron design, scalable on-chip interconnect architecture and SNN training/learning algorithms.”)

With respect to Claim 4, the combination of Zylberberg and Pande teach a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).
wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections between neurons have strings Wim." Alternatively, Pg. 9 Col. 1 "The same is true for the feed-forward weights Qik and the lateral connection strengths Wim..."). 
further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 clearly shows synaptic weights).).

With respect to Claim 5, the combination of Zylberberg and Pande teach wherein the weights Q and W are quantized to a fixed-point number to reduce memory storage (Zylberberg Pg. 9 Col. 1 “Since the thresholds θi are adapted slowly compared to the time scale of inference, they are approximately constant during inference. This is true for the feed-forward weights Qik and lateral connection strengths Wim.” The examiner notes that if a value is constant it does not change, therefore its value is fixed as the claim language requires. Alternatively, See Pg. 10 Col. 2.).
 
With respect to Claim 10, the combination of Zylberberg and Pande teach wherein each neuron is configured to generate a binary spike output (Zylberberg Figure 1. "Once that voltage exceeds threshold…, the diode, which models neuronal voltage-gated ion channels, opens, causing the cell to fire a punctate action potential, or spike, of activity." Alternatively, Pg. 2 Col. 2 "The neuronal output at time t, yi(t), is binary-valued: it is either 1 (spike) or 0 (no spike)..."). 

With respect to Claim 11, the combination of Zylberberg and Pande teach the neural network comprises a feature extractor inference module configured to extract features from an image represented by the input dataset (Zylberberg Pg. 8 Col. 2 "…our network alternates between brief periods of inference (the representation of the input by a specific population activity pattern in the network) and learning (the modification of synaptic strengths) See also Figure. 3). 
wherein the image contains an object (Zylberberg See Figure 2. The image of a marina contains the object of a boat.). 

With respect to Claim 17, the combination of Zylberberg and Pande teach wherein the at least one neural network has a scalable multi-layer architecture (Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1.). 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).

With respect to Claim 2, the combination of Zylberberg and Pande teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg and Pande however do not appear to explicitly disclose 
wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates. 
wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another. 
Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Culurciello Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Culurciello Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the OR gate selection as taught by Culurciello because this would enable the system to individually address a particular cell. This in turn would improve the read-out speed of the output (Culurciello Pg. 41 Col. 2). 

With respect to Claim 14, the combination of Zylberberg, Pande, and Culurciello teach a power supply, and wherein a supply voltage supplied by the power supply to the neural network is scaled to take advantage of the error resilience of the sparse coding system (Culurciello Pg. 41 Col. 2 "The image sensor uses three power supplies: analog (Vdda) and digital (Vddd) supply plus a pixel rest supply (Vddr). The supplies can be used independently or tied together." Further, Pg. 43 Col. 2 “When a single pixel requests the bus with signal e[a] the internal voltage of the contention detection cd remains below the threshold of the following logic stages. As a second pixel request the bus before transmission of the previous one has been completed, signal e[b] will bring vcd below the logic threshold and thus enable the output of the contention detector..” The examiner notes that “bringing down the voltage” (vcd) to enable the contention detector, teaches that the power supply of Culurcillo is scaled (by “bring down the voltage”) to “take advantage of the error resilience…”, the error resilience being the ability to detect and handle collisions on the bus. Therefore, Under the broadest reasonable interpretation of the claim language, the combination of Zylberberg, Pande, and Culurciello teach the claim language.). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Wang et al. ("An FPGA implementation of a polychronous spiking neural network with delay adaptation", NPL 2013). 

With respect to Claim 3, the combination of Zylberberg and Pande teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg and Pande however, do not appear to explicitly disclose 
wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons. 
wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure. 
Wang teaches wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons (Wang Pg. 4 Figure 4 note (a) which describes the neuron array).
wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure (Wang Pg. 4 Figure 4 note (a) which describes the neuron array). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the neuron array as taught by Wang because this would allow a physical implementation of a neural network to learn and each synapse would be able to be individually addressed (Wang Pg. 8). 

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of White (US 5,319,587) 
With respect to Claim 6, the combination of Zylberberg and Pande teach all of the limitations of Claim 4 as described above. 
The combination of Zylberberg and Pande however do not appear to explicitly disclose 
wherein the memory is partitioned into a first portion and a second portion. 
further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White teaches wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 
wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (e.g. “(I)”) teaches the claimed “inference operation” and the update cycle (U) teaches the claimed “learning operation”.
During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. their values are updated). Specifically, White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the memory partitions as taught by White because this would allow each processing unit to store its local weight and would allow the processing unit to be addressed individually (White Col. 2 and Col. 9). 

With respect to Claim 7, the combination of Zylberberg, Pande, and White teach wherein the first portion of the memory comprises the most significant bits (MSBs) of the Q and W weights, and the second portion of the memory comprises the least significant bits (LSBs) of the Q and W weights (White Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 

With respect to Claim 9, the combination of Zylberberg, Pande, and White also teach wherein parameter updates during the learning operation are passed to one or more neurons using a message passing approach (White Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."
The examiner notes that because the RAM of White is used to store some data word and during the update cycle (U) (See Col. 9) the value stored in the RAM is fed into the summer, the word stored in the RAMs must contain an address and value (e.g. an X-bit value). This combination of address and value read on the claimed “message”. And since a “message” was used to update the values in the network, a message passing approach was used. Specifically, White Col. 9 Lines 31-35 describe that an address and value are stored in the RAMs.). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013). 
With respect to Claim 12, the combination of Zylberberg and Pande teach all of the limitations of Claim 11 as described above. 
The combination of Zylberberg and Pande, however, do not appear to explicitly disclose 
an object classifier configured to classify the object in the input image based on the extracted features. 
Khosla teaches an object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…” The examiner notes that the referenced “object percepts” read on the claimed “extracted features.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference and extraction techniques as taught by Zylberberg and Pande modified with the classification based on the extracted features as taught by Khosla because this would make detecting objects easier (Khosla Pg. 3 Figure. 1 and Section 2). 

Claims 15-17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012). 
With respect to Claim 15, Zylberberg teaches a sparse feature extractor inference module configured to extract features from an input image containing an object, wherein the inference module comprises an implementation of a sparse coding algorithm (Zylberberg Figure. 1, 2 and 3. Also Pg. 2 “Author Summary” describe the SAILnet algorithm which is a sparse coding algorithm for inference and learning.). 
and further wherein the inference module comprises at least one neural network comprising a plurality of physical neurons each having a respective feature associated therewith and each being configured to be connected to every other physical neuron in the network and at least a portion of the input image ( Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." 
See also Figure 1, note (A) which shows a picture. The box around a specific portion of the image teaches “…at least a portion of the input image…”)
Zylberberg teaches the neural network being configured to perform a learning operation that includes recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before any of the other of the plurality of neurons spike (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…” 
Zylberberg Pg. 2. Col. 2 “We assess the computational output of each neuron in response to a stimulus image X by counting the number of spikes emitted by that neuron…Our simulation updates the membrane potential every                         
                            
                                
                                    0.1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            R
                                            C
                                        
                                    
                                
                            
                        
                    , thus there are 50 steps in the numerical integration following each stimulus presentation. Consequently, at least in principle, 50 is the maximum number of spikes we could observe from one neuron in response to any image…” 
Zylberberg Pg. 3 Col. 1“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [e.g. claimed “first group”] to be active at any given time…”
The examiner refers to the response to arguments for more details.).
wherein the first group of the plurality of physical neurons comprises a number of the physical neurons that is less than the total number of the physical neurons in the neural network that spike (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…”
Zylberberg Pg. 3 Col. 1“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [e.g. claimed “first group”] to be active at any given time…”
 The examiner refers to the response to arguments for more details.).
and updating one or more learning parameters for one or more of the plurality of physical neurons based on stored spike counts from only the physical neurons in the first group of neurons (Zylberberg Pg. 2 Col. 2 equation (1) shows the rules for updating the learning parameters. The examiner notes the substantial similarities between the equations show in equation (1) of Zylberberg and Equations (5)-(7) show in Paragraph [0042] of the instant as-field specification. 
Zylberberg Pg. 6 Col. 1 “While the network is being training, the feed-forward weights, inhibitory lateral connections, and firing thresholds get modified in discrete jumps, after every image presentation (or every batch of images…” 
Zylberberg Pg. 8 “Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and the number of spikes generated by the post-synaptic cell…” For further details please see the response to arguments above.).  
Zylberberg, however, does not appear to explicitly disclose 
an event-driven object classifier configured to classify the object in the input image based on the extracted features.
wherein the inference module and classifier are integrated on a single chip. 
	Khosla teaches an event-driven object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…” The examiner notes that the referenced “object percepts” read on the claimed “extracted features.”). 
	The examiner notes that in the alternative, Khosla also teaches an inference module configured to extract features from an input image containing an object (Figure 1 and Abstract). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference module as taught by Zylberberg modified with the Classification module as taught by Khosla because this would reduce the number of manual steps required and would reduce the hardware cost of the system (Khosla Pg. 2 Section 1 Introduction).  
	The combination of Zylberberg and Khosla do not appear to explicitly disclose:
wherein the inference module and classifier are integrated on a single chip.

	Pham, however, teaches wherein the sparse feature extractor inference module and event-driven object classifier are integrated on a single chip (Figure 6. Shows two separate and distinct modules on a single chip (calculator and/or streamer).). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the two separate modules of Pham with the inference module and classifier module as taught by the combination of Zylberberg and Khosla because this would faster communications between the two processes and enable real-time object classification (Pham Pg. 1044). 

	With respect to Claim 24, the combination of Zylberberg, Khosla, and Pham teach wherein the inference module comprises a front-end of the object recognition system and the classifier comprises a back-end of the object recognition system (Khosla Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…”). 
 	Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013). 
With respect to Claim 18, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 17 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose 
wherein the at least one neural network comprises a plurality of neuron clusters each comprising a respective subset of the plurality of neurons.
wherein the neurons in each cluster are electrically connected to one another in a bus structure, and the plurality of clusters are electrically connected together in a ring structure. 
Pande teaches wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile reads on the claimed “neuron clusters.”). 
wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” 
The examiner notes that as mentioned in the final rejection mailed 03/06/2020, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” teaches the claimed “bus structure.”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network as taught by the combination of Zylberberg, Khosla, and Pham modified with the bus and ring topology as taught by Pande because this would allow for efficient implementation of a spiking neural network on VLSI hardware (Pande Pg. 358, “Hardware SNN systems offer the potential for elegant, low-power and scalable methods of embedded computing, with rich non-linear dynamics, ideally suited to applications including classification, estimation, prediction, dynamic control and signal processing. Efficient implementation of hardware SNN architectures for real-time embedded systems is primarily influenced by neuron design, scalable on-chip interconnect architecture and SNN training/learning algorithms.” 

With respect to Claim 20, the combination of Zylberberg, Khosla, and Pham, and Pande teach wherein the inference module comprises a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).). 
wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections between neurons have strings Wim." Alternatively, Pg. 9 Col. 1 "The same is true for the feed-forward weights Qik and the lateral connection strengths Wim..."). 
further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 clearly shows synaptic weights).).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).
With respect to Claim 19, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 18 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose 
wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates. 
wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another. 
Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Culurciello Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Culurciello Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the OR gate selection as taught by Culurciello because this would enable the system to individually address a particular cell. This in turn would improve the read-out speed of the output (Culurciello Pg. 41 Col. 2). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of White (US 5,319,587).

With respect to Claim 21, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 20 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose 
wherein the memory is partitioned into a first portion and a second portion. 
further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White teaches wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 
wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (I) teaches the claimed “inference operation” and the update cycle (U) teaches the claimed “learning operation”. 
During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. there values are updated). Specifically White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the memory partitions as taught by white because this would allow each processing unit to store its local weight and would allow the processing unit to be addressed individually (While Col. 2 and Col. 9). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Aoyama et al. (“Learning Algorithms for a Neural Network in FPGA”, NPL 2002). 

With respect to Claim 23, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 15 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose 
wherein the classifier comprises one or more adders and does not comprise any multipliers. 
Aoyama teaches wherein the classifier comprises one or more adders and does not comprise any multipliers (Pg. 1009 Col. 1 “Here, we got a result, the step/convex functions and 12 bits representations. They are got under the BP-learning; and the learning requires many multiply operations. A multiplier needs many gates by comparison with an adder. There is a problem to reduce hardware amounts….” Pg. 1009 Col.2 Bottom of page “The connection weight in the “and/or” network are 1-bit signals. Thus, there is no multiplier, so this structure is the simplified network ultimately.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the classifier as taught by the combination of Zylberberg, Khosla, and Pham modified with the no multiplier network architecture as taught by Aoyama because this would reduce the amount of hardware required to accomplish the same task (Aoyama Pg. 1009). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126